DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is a responsive to the request for continued examination filed on 10/21/2021.
Claims 1-20 are pending and have been examined.
Claims 1-20 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.
 
Response to Arguments
Rejection of Claims under 35 USC 103
Applicant’s Response:

or storing registration information for each of the participants, the registration information identifying the at least one distributed ledger that the participant is 
registered. While Christensen may disclose that different client systems have 
access to different blockchain systems, this does not mean that the client systems are registered with the blockchain systems. It simply means that the client systems can access the blockchain systems. And regardless, there is no disclosure of the use of registration information to identify the distributed ledger that the participant is associated so that a communication can be routed to that distributed ledger.

Examiner’s Response:
Applicant's arguments filed 09/22/2021 have been fully considered but they are not persuasive. The Applicant states that Christensen et al. (US 20200036514 A1) fails to teach “registering a plurality of participants, each participant associated with at least one distributed ledger of a plurality of distributed ledgers, at least two of the participants associated with different distributed ledgers”. Christensen et al. ¶¶ [0033]-[0034], Claim 8 and Fig. 1 are cited for limitation. The Applicant has only considered half of the cited sections for the teaching of this limitation. Christensen et al. Claim 8 states “The method of claim 1, further comprising registering with a plurality of blockchains, the plurality of blockchains including the first blockchain, wherein the tag data indicates the first blockchain.” In other words, a client is registered with a blockchain. Fig. 1 clearly shows two clients/participants and three blockchains. The two clients/participants are .

Applicant’s Response:
	Applicant submits that the cited references fail to teach the newly added limitations of:
•	“storing registration information for each of the participants, the registration information identifying the at least one distributed ledger that the participant is registered; receiving, from a messaging entity, a communication for one of the participants; identifying, from the 

Examiner’s Response:
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the arguments are directed to amended subject matter properly addressed with the newly cited reference of DI IORIO et al. (US 20190354963 A1).
The combination of DI IORIO et al. (US 20190354963 A1) and Christensen et al. (US 20200036514 A1) and Moy et al. (US 20180375840 A1) teaches the language of the independent claims.


All remaining arguments are now moot in regards to the new rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 8-12, 14-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over DI IORIO et al. (US 20190354963 A1) and further in view of Christensen et al. (US 20200036514 A1) and Moy et al. (US 20180375840 A1).

As to claim 1, DI IORIO et al. teaches a method for communication routing among a plurality of distributed ledgers, comprising: in a distributed ledger routing engine comprising at least one computer processor (See ¶ [0066], Teaches that FIG. 5 shows a flowchart of operations 500 of a cryptographic transaction processing system, such as intermediate cryptographic transaction processing system 104, comprising at least one processor in communication with at least one memory and at least one communication subsystem. The at least one memory stores instructions, which when executed by the at least one processor, configure the cryptographic transaction processing system to perform operations, including operations 500. At 502, for each of a plurality of distributed ledger systems managing respective distributed ledgers, the cryptographic transaction processing system provides a respective write component configured to communicate respective write requests to perform cryptographic transactions with a respective one of the plurality of systems; and at 504 it provides a respective read component configured to receive respective distributed ledger data from a respective one of the plurality of distributed ledger systems to define a respective data store synchronized with one of the respective distributed ledgers):
	storing registration information for each of the participants, the registration information identifying the at least one distributed ledger that the participant is associated registered; receiving, from a messaging entity, a communication for one of the participants; identifying, from the registration information, the distributed ledger with which the participant is associated (See ¶¶ [0076]-[0077], Teaches that the client wallet registration interface may operate to: at 802, receive a registration request from one of the respective client wallets where a registration request comprises a public parent key associated with one of the plurality of distributed ledger systems; and at 804, provide a read registration identifier to the one of the respective client wallets thereby to facilitate reading respective distributed ledger data associated with transactions addresses which are generated by an address generating component of the cryptographic transaction processing system using the public parent key. Operations 802 and 804 may be provided by a client wallet registration interface provided by the cryptographic transaction processing system. At 806 operations of the cryptographic transaction processing system (e.g. by the second client wallet facing component) receive a read request from the one of the respective client wallets, the read request including the read registration identifier; and, at 808 provide at least one response to the one of the respective client wallets in accordance with results of respective read operations performed using the respective data store and respective transaction addresses generated using the public parent key associated with the read registration identifier).
	However, it does not expressly teach registering a plurality of participants, each participant associated with at least one distributed ledger of a plurality of distributed ledgers, at least two of the participants associated with different distributed ledgers; and routing the communication to a messaging service for the identified distributed ledger; wherein the messaging service writes the communication to its node in the identified distributed ledger.
 (See ¶¶ [0033]-[0034], Claim 8 and Fig. 1, Teaches that method of claim 1, further comprising registering with a plurality of blockchains, the plurality of blockchains including the first blockchain, wherein the tag data indicates the first blockchain. In various embodiments, a client may also communicate with one or more of the blockchain networks 130-140. Here, the first client system 115 has access to the first blockchain network 130 and the second blockchain network 135, while the second client system 120 has access to the second blockchain network 135 and the third blockchain network 140. In certain embodiments, one or more of the blockchain networks 130-140 may be private blockchain networks, while others of the blockchain networks 130-140 may be public blockchain networks. In various embodiments, each blockchain network 130-140 is a peer-to-peer network that maintains a secure shared ledger (also referred to as a “distributed ledger”), which is a list of data transactions that have occurred in the past).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Christensen et al. into DI IORIO et al. to coordinate interactions among multiple blockchain networks.
One of ordinary skill in the art would have been motivated because it allows one to coordinate interactions among multiple blockchain networks (See Christensen et al. ¶ [0036]).

Moy et al., from analogous art, teaches routing the communication to a messaging service for the identified distributed ledger (See ¶ [0046], Teaches that in one embodiment, gateway 150 may receive messages in one format and evaluate the message. In one embodiment, gateway 150 may identify a product that the message relates to, identify the sender and/or recipient, etc. Using some or all of this information, gateway 150 may then identify the distributed ledger 165 that the message should be routed to. In one embodiment, gateway 150 may also determine the format for the message should be in for the distributed ledger 165, and may reformat or translate the message to that format); 
wherein the messaging service writes the communication to its node in the identified distributed ledger (See ¶ [0060], Teaches that in step 235, the encrypted payload is written to the distributed ledger).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Moy et al. into the combination of DI IORIO et al. and Christensen et al. to facilitate transactional connectivity between clients, existing/traditional applications to Blockchain/Distributed Ledger platforms.
One of ordinary skill in the art would have been motivated because it allows one to facilitate transactional connectivity between clients, existing/traditional applications to Blockchain/Distributed Ledger platforms (See Moy et al. ¶ [0022]).

As to claim 2, the combination of DI IORIO et al. and Christensen et al. and Moy et al. teaches the method according to claim 1 above. However, it does not expressly teach wherein the registration information comprises a role of the participant.
Christensen et al., from analogous art, teaches wherein the registration information comprises a role of the participant (See ¶ [0049], Teaches that each tag may indicate a participant (e.g., client, customer, supplier, and the like), a project (e.g., a product line, a product type, an order being fulfilled, and the like), or the like).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Christensen et al. into the combination of DI IORIO et al. and Christensen et al. and Moy et al. to coordinate interactions among multiple blockchain networks.
One of ordinary skill in the art would have been motivated because it allows one to coordinate interactions among multiple blockchain networks (See Christensen et al. ¶ [0036]).

As to claim 4, the combination of DI IORIO et al. and Christensen et al. and Moy et al. teaches the method according to claim 1 above. However, it does not expressly teach wherein the registration information comprises a type of distributed ledger on which the participant is associated.
	Moy et al., from analogous art, teaches wherein the registration information comprises a type of distributed ledger on which the participant is associated (See ¶ [0029], Teaches that In one embodiment, the gateway may be called as a restful API, an embeddable library that allows activities that are agnostic to the type of distributed ledger types, such as creating trades, amending trades, making payments, etc. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store this information in Christensen et al.’s tags). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Moy et al. into the combination of DI IORIO et al. and Christensen et al. and Moy et al. to facilitate transactional connectivity between clients, existing/traditional applications to Blockchain/Distributed Ledger platforms.
One of ordinary skill in the art would have been motivated because it allows one to facilitate transactional connectivity between clients, existing/traditional applications to Blockchain/Distributed Ledger platforms (See Moy et al. ¶ [0022]).

As to claim 5, the combination of DI IORIO et al. and Christensen et al. and Moy et al. teaches the method according to claim 1 above. However, it does not expressly teach wherein the registration information is received from the participant.
Christensen et al., from analogous art, teaches wherein the registration information is received from the participant (See ¶ [0037], Teaches that the token converter 105 receives a first request, e.g., from a client, such as the first client system 115 and/or the second client system 120. Here, the first request may include input data (e.g., data to be stored to a blockchain network) and tag data).

One of ordinary skill in the art would have been motivated because it allows one to coordinate interactions among multiple blockchain networks (See Christensen et al. ¶ [0036]).

As to claim 8, the combination of DI IORIO et al. and Christensen et al. and Moy et al. teaches the method according to claim 1 above. However, it does not expressly teach wherein the messaging service translates the communication to a format for writing to its distributed ledger.
	Moy et al., from analogous art, teaches wherein the messaging service translates the communication to a format for writing to its distributed ledger (See ¶ [0046], Teaches that in one embodiment, gateway 150 may receive messages in one format and evaluate the message. In one embodiment, gateway 150 may identify a product that the message relates to, identify the sender and/or recipient, etc. Using some or all of this information, gateway 150 may then identify the distributed ledger 165 that the message should be routed to. In one embodiment, gateway 150 may also determine the format for the message should be in for the distributed ledger 165, and may reformat or translate the message to that format.). 

One of ordinary skill in the art would have been motivated because it allows one to facilitate transactional connectivity between clients, existing/traditional applications to Blockchain/Distributed Ledger platforms (See Moy et al. ¶ [0022]).

As to claim 9, the combination of DI IORIO et al. and Christensen et al. and Moy et al. teaches the method according to claim 1 above. However, it does not expressly teach wherein the communication comprises a message or a smart contract.
Christensen et al., from analogous art, teaches wherein the communication comprises a message or a smart contract (See ¶¶ [0061], [035], Teaches that the data received (e.g., input data) may belong to one of a variety of data types. A second data type includes documents. These documents may include agreements between different parties (e.g., contracts), supply chain documents used by the ERP system 160 (including quotes, sales orders, invoices, shipping notifications, order status inquiries, bills of lading, return merchandise authorizations, credit/debit adjustments, warehouse stock transfer, warehouse inventory records, proof of deliveries, and the like). Various blockchain networks support so called “smart contracts.”).

One of ordinary skill in the art would have been motivated because it allows one to coordinate interactions among multiple blockchain networks (See Christensen et al. ¶ [0036]).

As to claim 10, the combination of DI IORIO et al. and Christensen et al. and Moy et al. teaches the method according to claim 1 above. However, it does not expressly teach wherein the messaging entity comprises a second participant associated with at least one of the plurality of distributed ledgers.
	Moy et al., from analogous art, teaches wherein the messaging entity comprises a second participant associated with at least one of the plurality of distributed ledgers (See ¶¶ [0031]-[0032], [0047], Teaches that referring to FIG. 1, a distributed ledger system is disclosed according to one embodiment. System 100 may include access points 110, including, for example, users 112, REST/FTP server 114, Enterprise Applications server 116, mainframe 118, relational database management system (RDBMS) (120), etc. Other access points may be included as is necessary and/or desired. In one embodiment, access points 110 may include, for example, but APIs over HTTPS (REST), SDK-based client adapter, browsers, etc. Any suitable mechanisms may be used as is necessary and/or desired based, for example, on client demands/requirements. In one embodiment, gateway 150 may provide cryptographic proof (e.g., a Merkel proof) to the sending access point 112-120 of the message that the information that they had sent was actually recorded. Thus, the sending access point 112-120 may get proof of what actually exists on the distributed ledger 165, so that the sending access point 112-120 knows that there has not been any manipulation or mistranslation of that data.). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Moy et al. into the combination of DI IORIO et al. and Christensen et al. and Moy et al. to facilitate transactional connectivity between clients, existing/traditional applications to Blockchain/Distributed Ledger platforms.
One of ordinary skill in the art would have been motivated because it allows one to facilitate transactional connectivity between clients, existing/traditional applications to Blockchain/Distributed Ledger platforms (See Moy et al. ¶ [0022]).

As to claim 11, DI IORIO et al. teaches a distributed ledger routing engine executed by at least one computer processor that is coupled to a memory (See ¶ [0066], Teaches that FIG. 5 shows a flowchart of operations 500 of a cryptographic transaction processing system, such as intermediate cryptographic transaction processing system 104, comprising at least one processor in communication with at least one memory and at least one communication subsystem. The at least one memory stores instructions, which when executed by the at least one processor, configure the cryptographic transaction processing system to perform operations, including operations 500. At 502, for each of a plurality of distributed ledger systems managing respective distributed ledgers, the cryptographic transaction processing system provides a respective write component configured to communicate respective write requests to perform cryptographic transactions with a respective one of the plurality of systems; and at 504 it provides a respective read component configured to receive respective distributed ledger data from a respective one of the plurality of distributed ledger systems to define a respective data store synchronized with one of the respective distributed ledgers):
	wherein: the distributed ledger routing engine registers the plurality of participants; the distributed ledger routing engine stores registration information for each of the participants; the registration information identifying the at least one distributed ledger of the plurality of distributed ledgers that the participant is associated; the distributed ledger routing engine receives a communication for one of the participants from a messaging entity; the distributed ledger routing engine identifies from the registration information, the distributed ledger with which the participant is associated
 (See ¶¶ [0076]-[0077], Teaches that the client wallet registration interface may operate to: at 802, receive a registration request from one of the respective client wallets where a registration request comprises a public parent key associated with one of the plurality of distributed ledger systems; and at 804, provide a read registration identifier to the one of the respective client wallets thereby to facilitate reading respective distributed ledger data associated with transactions addresses which are generated by an address generating component of the cryptographic transaction processing system using the public parent key. Operations 802 and 804 may be provided by a client wallet registration interface provided by the cryptographic transaction processing system. At 806 operations of the cryptographic transaction processing system (e.g. by the second client wallet facing component) receive a read request from the one of the respective client wallets, the read request including the read registration identifier; and, at 808 provide at least one response to the one of the respective client wallets in accordance with results of respective read operations performed using the respective data store and respective transaction addresses generated using the public parent key associated with the read registration identifier).
	However, it does not expressly teach a system for communication routing among a plurality of distributed ledgers, comprising: a plurality of distributed ledgers, each distributed ledger associated with a plurality of participants; at least two of the participants associated with different distributed ledgers; the distributed ledger routing engine routes the communication to a messaging service for the identified distributed ledger; and the messaging service for the identified distributed ledger writes the communication to its node in the identified distributed ledger.
Christensen et al., from analogous art, teaches a system for communication routing among a plurality of distributed ledgers, comprising: a plurality of distributed ledgers, each distributed ledger associated with a plurality of participants (See ¶¶ [0033]-[0034], Claim 8 and Fig. 1, Teaches that method of claim 1, further comprising registering with a plurality of blockchains, the plurality of blockchains including the first blockchain, wherein the tag data indicates the first blockchain. In various embodiments, a client may also communicate with one or more of the blockchain networks 130-140. Here, the first client system 115 has access to the first blockchain network 130 and the second blockchain network 135, while the second client system 120 has access to the second blockchain network 135 and the third blockchain network 140. In certain embodiments, one or more of the blockchain networks 130-140 may be private blockchain networks, while others of the blockchain networks 130-140 may be public blockchain networks. In various embodiments, each blockchain network 130-140 is a peer-to-peer network that maintains a secure shared ledger (also referred to as a “distributed ledger”), which is a list of data transactions that have occurred in the past); 
at least two of the participants associated with different distributed ledgers (See ¶¶ [0033]-[0034], Claim 8 and Fig. 1, Teaches that method of claim 1, further comprising registering with a plurality of blockchains, the plurality of blockchains including the first blockchain, wherein the tag data indicates the first blockchain. In various embodiments, a client may also communicate with one or more of the blockchain networks 130-140. Here, the first client system 115 has access to the first blockchain network 130 and the second blockchain network 135, while the second client system 120 has access to the second blockchain network 135 and the third blockchain network 140. In certain embodiments, one or more of the blockchain networks 130-140 may be private blockchain networks, while others of the blockchain networks 130-140 may be public blockchain networks. In various embodiments, each blockchain network 130-140 is a peer-to-peer network that maintains a secure shared ledger (also referred to as a “distributed ledger”), which is a list of data transactions that have occurred in the past).

One of ordinary skill in the art would have been motivated because it allows one to coordinate interactions among multiple blockchain networks (See Christensen et al. ¶ [0036]).
However, it does not expressly teach the distributed ledger routing engine routes the communication to a messaging service for the identified distributed ledger; and the messaging service for the identified distributed ledger writes the communication to its node in the identified distributed ledger.
Moy et al., from analogous art, teaches the distributed ledger routing engine routes the communication to a messaging service for the identified distributed ledger (See ¶ [0046], Teaches that in one embodiment, gateway 150 may receive messages in one format and evaluate the message. In one embodiment, gateway 150 may identify a product that the message relates to, identify the sender and/or recipient, etc. Using some or all of this information, gateway 150 may then identify the distributed ledger 165 that the message should be routed to. In one embodiment, gateway 150 may also determine the format for the message should be in for the distributed ledger 165, and may reformat or translate the message to that format); 
and the messaging service for the identified distributed ledger writes the communication to its node in the identified distributed ledger (See ¶ [0060], Teaches that in step 235, the encrypted payload is written to the distributed ledger).

One of ordinary skill in the art would have been motivated because it allows one to facilitate transactional connectivity between clients, existing/traditional applications to Blockchain/Distributed Ledger platforms (See Moy et al. ¶ [0022]).

As to claim 12, the combination of DI IORIO et al. and Christensen et al. and Moy et al. teaches the system according to claim 11 above. However, it does not expressly teach wherein the registration information comprises a role of the participant.
Christensen et al., from analogous art, teaches wherein the registration information comprises a role of the participant (See ¶ [0049], Teaches that each tag may indicate a participant (e.g., client, customer, supplier, and the like), a project (e.g., a product line, a product type, an order being fulfilled, and the like), or the like).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Christensen et al. into the combination of DI IORIO et al. and Christensen et al. and Moy et al. to coordinate interactions among multiple blockchain networks.
 (See Christensen et al. ¶ [0036]).

As to claim 14, the combination of DI IORIO et al. and Christensen et al. and Moy et al. teaches the system according to claim 11 above. However, it does not expressly teach wherein the registration information comprises a type of distributed ledger on which the participant is associated.
	Moy et al., from analogous art, teaches wherein the registration information comprises a type of distributed ledger on which the participant is associated (See ¶ [0029], Teaches that In one embodiment, the gateway may be called as a restful API, an embeddable library that allows activities that are agnostic to the type of distributed ledger types, such as creating trades, amending trades, making payments, etc. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store this information in Christensen et al.’s tags). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Moy et al. into the combination of DI IORIO et al. and Christensen et al. and Moy et al. to facilitate transactional connectivity between clients, existing/traditional applications to Blockchain/Distributed Ledger platforms.
(See Moy et al. ¶ [0022]).

As to claim 15, the combination of DI IORIO et al. and Christensen et al. and Moy et al. teaches the system according to claim 11 above. However, it does not expressly wherein the registration information is received from the participant.
Christensen et al., from analogous art, teaches wherein the registration information is received from the participant (See ¶ [0037], Teaches that the token converter 105 receives a first request, e.g., from a client, such as the first client system 115 and/or the second client system 120. Here, the first request may include input data (e.g., data to be stored to a blockchain network) and tag data).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Christensen et al. into the combination of DI IORIO et al. and Christensen et al. and Moy et al. to coordinate interactions among multiple blockchain networks.
One of ordinary skill in the art would have been motivated because it allows one to coordinate interactions among multiple blockchain networks (See Christensen et al. ¶ [0036]).

As to claim 18, the combination of DI IORIO et al. and Christensen et al. and Moy et al. teaches the system according to claim 11 above. However, it does not expressly 
	Moy et al., from analogous art, teaches wherein the messaging service translates the communication to a format for writing to its distributed ledger (See ¶ [0046], Teaches that in one embodiment, gateway 150 may receive messages in one format and evaluate the message. In one embodiment, gateway 150 may identify a product that the message relates to, identify the sender and/or recipient, etc. Using some or all of this information, gateway 150 may then identify the distributed ledger 165 that the message should be routed to. In one embodiment, gateway 150 may also determine the format for the message should be in for the distributed ledger 165, and may reformat or translate the message to that format.). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Moy et al. into the combination of DI IORIO et al. and Christensen et al. and Moy et al. to facilitate transactional connectivity between clients, existing/traditional applications to Blockchain/Distributed Ledger platforms.
One of ordinary skill in the art would have been motivated because it allows one to facilitate transactional connectivity between clients, existing/traditional applications to Blockchain/Distributed Ledger platforms (See Moy et al. ¶ [0022]).


As to claim 19, the combination of DI IORIO et al. and Christensen et al. and Moy et al.  teaches the system according to claim 11 above. However, it does not expressly teach wherein the communication comprises a message or a smart contract.
Christensen et al., from analogous art, teaches wherein the communication comprises a message or a smart contract (See ¶¶ [0061], [035], Teaches that the data received (e.g., input data) may belong to one of a variety of data types. A second data type includes documents. These documents may include agreements between different parties (e.g., contracts), supply chain documents used by the ERP system 160 (including quotes, sales orders, invoices, shipping notifications, order status inquiries, bills of lading, return merchandise authorizations, credit/debit adjustments, warehouse stock transfer, warehouse inventory records, proof of deliveries, and the like). Various blockchain networks support so called “smart contracts.”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Christensen et al. into the combination of DI IORIO et al. and Christensen et al. and Moy et al. to coordinate interactions among multiple blockchain networks.
One of ordinary skill in the art would have been motivated because it allows one to coordinate interactions among multiple blockchain networks (See Christensen et al. ¶ [0036]).

As to claim 20, the combination of DI IORIO et al. and Christensen et al. and Moy et al. teaches the system according to claim 11 above. However, it does not expressly 
	Moy et al., from analogous art, teaches wherein the messaging entity comprises a second participant associated with at least one of the plurality of distributed ledgers (See ¶¶ [0031]-[0032], [0047], Teaches that referring to FIG. 1, a distributed ledger system is disclosed according to one embodiment. System 100 may include access points 110, including, for example, users 112, REST/FTP server 114, Enterprise Applications server 116, mainframe 118, relational database management system (RDBMS) (120), etc. Other access points may be included as is necessary and/or desired. In one embodiment, access points 110 may include, for example, but APIs over HTTPS (REST), SDK-based client adapter, browsers, etc. Any suitable mechanisms may be used as is necessary and/or desired based, for example, on client demands/requirements. In one embodiment, gateway 150 may provide cryptographic proof (e.g., a Merkel proof) to the sending access point 112-120 of the message that the information that they had sent was actually recorded. Thus, the sending access point 112-120 may get proof of what actually exists on the distributed ledger 165, so that the sending access point 112-120 knows that there has not been any manipulation or mistranslation of that data.). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Moy et al. into the combination of DI IORIO et al. and Christensen et al. and Moy et al. to facilitate transactional connectivity between clients, existing/traditional applications to Blockchain/Distributed Ledger platforms.
(See Moy et al. ¶ [0022]).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over DI IORIO et al. (US 20190354963 A1) and Christensen et al. (US 20200036514 A1) and Moy et al. (US 20180375840 A1) and further in view of Earley et al. (US 20200349125 A1).

As to claim 3, the combination of DI IORIO et al. and Christensen et al. and Moy et al.  teaches the method according to claim 1 above. However, it does not expressly teach wherein the registration information comprises a business of the participant.
Earley et al., from analogous art, teaches wherein the registration information comprises a business of the participant (See ¶ [0068], Teaches that user information may include identifying information (e.g., a first name, a last name, a social security number, a photo of the user or to be associated with the account, an institution name, a tax identification number, a business identification, a lender identification, and/or other identifying information), contact information (e.g., a mailing address, an email address, a phone number, and/or other contact information), financial information (e.g., bank account information, credit card information, and/or other financial information), information indicating a user type (e.g., insurance organization, administrator, lender, home owner, or third party service provider), information indicating one or more permissions to be associated with a user account of the user, and/or other information that may be associated with, or used to create, a user account).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Earley et al. into the combination of DI IORIO et al. and Christensen et al. and Moy et al. to manage and/or authenticate the authentication of users accessing the mutual indemnification blockchain system.
One of ordinary skill in the art would have been motivated because it allows one to manage and/or authenticate the authentication of users accessing the mutual indemnification blockchain system (See Earley et al. ¶ [0073]).

As to claim 13, the combination of DI IORIO et al. and Christensen et al. and Moy et al. teaches the system according to claim 11 above. However, it does not expressly teach wherein the registration information comprises a business of the participant.
Earley et al., from analogous art, teaches wherein the registration information comprises a business of the participant (See ¶ [0068], Teaches that user information may include identifying information (e.g., a first name, a last name, a social security number, a photo of the user or to be associated with the account, an institution name, a tax identification number, a business identification, a lender identification, and/or other identifying information), contact information (e.g., a mailing address, an email address, a phone number, and/or other contact information), financial information (e.g., bank account information, credit card information, and/or other financial information), information indicating a user type (e.g., insurance organization, administrator, lender, home owner, or third party service provider), information indicating one or more permissions to be associated with a user account of the user, and/or other information that may be associated with, or used to create, a user account).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Earley et al. into the combination of DI IORIO et al. and Christensen et al. and Moy et al. to manage and/or authenticate the authentication of users accessing the mutual indemnification blockchain system.
One of ordinary skill in the art would have been motivated because it allows one to manage and/or authenticate the authentication of users accessing the mutual indemnification blockchain system (See Earley et al. ¶ [0073]).

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over DI IORIO et al. (US 20190354963 A1) and Christensen et al. (US 20200036514 A1) and Moy et al. (US 20180375840 A1) and further in view of Hoffner et al. (US 20180167476 A1).

As to claim 6, the combination of DI IORIO et al. and Christensen et al. and Moy et al. teaches the method according to claim 1 above. However, it does not expressly teach wherein the communication comprises a topic.
(See ¶ [0042], Teaches that as described further below, a published message includes a topic).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hoffner et al. into the combination of DI IORIO et al. and Christensen et al. and Moy et al. to process incoming client-published messages using a topic router to distribute the messages to the right brokers.
One of ordinary skill in the art would have been motivated because it allows one to process incoming client-published messages using a topic router to distribute the messages to the right brokers (See Hoffner et al. ¶ [0029]).

As to claim 7, the combination of DI IORIO et al. and Christensen et al. and Moy et al. and Hoffner et al. teaches the method according to claim 6 above. However, it does not expressly teach wherein the distributed ledger with which the participant is associated is further identified based on the topic in the message.
Hoffner et al., from analogous art, teaches wherein the distributed ledger with which the participant is associated is further identified based on the topic in the message (See ¶ [0042], Teaches that as described further below, a published message includes a topic. Engine 160 accesses the topic mapping repository 162 to determine, based on the topic, which broker or brokers should receive this message. Once the destinations are determined, the message can be routed to the corresponding adapter in the broker interface layer 180. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Hoffner et al.’s topic routing method to select the appropriate distributed ledger).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hoffner et al. into the combination of DI IORIO et al. and Christensen et al. and Moy et al. and Hoffner et al. to process incoming client-published messages using a topic router to distribute the messages to the right brokers.
One of ordinary skill in the art would have been motivated because it allows one to process incoming client-published messages using a topic router to distribute the messages to the right brokers (See Hoffner et al. ¶ [0029]).

As to claim 16, the combination of DI IORIO et al. and Christensen et al. and Moy et al. teaches the system according to claim 11 above. However, it does not expressly teach wherein the communication comprises a topic.
Hoffner et al., from analogous art, teaches wherein the communication comprises a topic (See ¶ [0042], Teaches that as described further below, a published message includes a topic).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hoffner et al. into the combination of DI IORIO et al. and Christensen et al. and Moy et al. to process incoming client-published messages using a topic router to distribute the messages to the right brokers.
 (See Hoffner et al. ¶ [0029]).

As to claim 17, the combination of DI IORIO et al. and Christensen et al. and Moy et al. and Hoffner et al. teaches the system according to claim 16 above. However, it does not expressly teach wherein the distributed ledger with which the participant is associated is further identified based on the topic in the message.
Hoffner et al., from analogous art, teaches wherein the distributed ledger with which the participant is associated is further identified based on the topic in the message (See ¶ [0042], Teaches that as described further below, a published message includes a topic. Engine 160 accesses the topic mapping repository 162 to determine, based on the topic, which broker or brokers should receive this message. Once the destinations are determined, the message can be routed to the corresponding adapter in the broker interface layer 180. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Hoffner et al.’s topic routing method to select the appropriate distributed ledger).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hoffner et al. into the combination of DI IORIO et al. and Christensen et al. and Moy et al. and Hoffner et al. to process incoming client-published messages using a topic router to distribute the messages to the right brokers.
 (See Hoffner et al. ¶ [0029]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Meyers et al. (US 20210058234 A1) teaches a blockchain network control system and method is disclosed. The system includes a processor coupled to a storage comprising a plurality of network entity definitions each defining a different network entity that make up a target network architecture for a permissioned blockchain network. The system also includes a control object communicatively coupled to an ordering service and a plurality of organizations. The plurality of organizations was established by the blockchain network control system by instantiating the organizational membership service provider, registering and enrolling each peer node within each organization, storing the cryptographic identity generated for the peer node, and then instantiating the plurality of peer nodes. The ordering service was established by the blockchain network control system by instantiating the ordering membership service provider, registering and enrolling each orderer node belonging to the ordering service, storing the cryptographic identity generated for the orderer node, and then instantiating the orderer nodes.
Shi et al. (US 20190102409 A1) teaches in accordance with an embodiment, described herein is a system and method for implementing a distributed ledger a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152. The examiner can normally be reached Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





James Hollister
/J.R.H./Examiner, Art Unit 2454                                                                                                                                                                                                        11/05/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454